DETAILED ACTION
Claims 1 – 20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/12/2021, 9/13/2021, 4/8/2022 and 7/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1 – 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fail to teach each and every limitation as set forth in the independent claims.
With respect to claim 1, the prior art does not teach a plurality of shift circuits configured to shift a plurality of variable-sized 15bit fields from the second operand to vector element positions based on a plurality of vector elements in the first vector operand; and a plurality of mask circuits coupled to respective ones of the plurality of shift circuits and configured to mask the plurality of variable-sized 20bit fields based on the plurality of vector elements, resulting in a plurality of extracted variable-sized bit fields in the vector element positions; and wherein the execution core is configured to write the plurality of extracted variable-sized bit fields as corresponding vector elements in the 25result vector operand, taken in combination with the other limitations of claim 1.
With respect to claim 14, the prior art of record does not teach an adder circuit configured to sum vector elements of the first vector operand; and a shift circuit coupled to the adder circuit and configured to shift a portion 10of the second operand to remove a number of bits equal to the sum from the adder circuit; and the execution core is configured to write a remainder of the portion as a corresponding portion of the result operand in the third register responsive to executing the first instruction; when taken in combination with the other limitations of independent claim 14.
With respect to claim 17, the prior art of record does not teach a plurality of shift circuits configured to shift respective vector elements of the first vector operand; and a plurality of mask circuits coupled to respective shift circuits of the plurality of shift circuits, wherein the plurality of mask circuits are 10configured to mask the shifted vector elements to generate variable-sized bit fields; wherein the execution core is configured to logically OR the variable- sized bit fields to generate a bit stream comprising a plurality of bit fields in adjacent bits; and 15wherein the execution core is configured to write bit stream to a first portion of the result operand; when taken in combination with the other limitations of claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Witt et al (US 5,751,981) teaches performing instructions on variably byte length data with a register file shift register and an array masking block. Nakatani (US 4,490,786) teaches a vector processing unit with a plurality of vector registers and mask registers.  Gove (US 2013/0024654) teaches performing vector operations with a vector register file, performing shift operations and the use of a mask.  Stephens et al (US 2018/0210733) teaches performing operations on operands and the use of registers, mask circuits and shift circuits.  Plotnikov (US 2019/0369992) teaches vector instructions for accumulating and compressing values based on an input mask.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430. The examiner can normally be reached Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY K HUSON/Primary Examiner, Art Unit 2181